Citation Nr: 1515232	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  12-36 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance of another person and/or housebound status due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel





INTRODUCTION

The Veteran served on active duty from June 1957 to June 1961 and May 1971 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The medical evidence of record demonstrates that the Veteran is as likely as not in need of the regular aid and attendance of another person due to his service-connected disability.


CONCLUSION OF LAW

The criteria for special monthly compensation based on a need of aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 5017 (West 2014); 38 C.F.R. §§ 3.351, 3.350, 3.352 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person or by reason of being housebound.  Generally, with respect to claims of entitlement to SMC based on the need for the regular aid and attendance of another person, such claims will be granted when a veteran, due to a service-connected disability, has the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

In this matter, the record does not reflect that the Veteran has the anatomical loss or loss of both feet or one hand and one foot or is blind in both eyes.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Thus, the question is whether he is permanently bedridden or so helpless as to be in need of regular attendance due to his service-connected disabilities.

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to the following:  inability of a veteran to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of a veteran to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a veteran from the hazards or dangers inherent in his/her daily environment.  "Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the veteran remain in bed.  It is not required that all of the disabling conditions listed above be found to exist before a favorable rating may be made.  The particular personal functions that a veteran is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

Service connection is in effect for post-operative lumbar L5-S1 hemilaminectomy, left, with fusion posterior L5 to S2 and psychophysiologic musculoskeletal reaction, rated as 60 percent disabling; tinea pedis and onychomycosis, rated as zero percent disabling, and post-operative bone graft right iliac, donor site, rated as zero percent disabling.  The Veteran's combined disability rating is 60 percent and a total disability rating based on individual unemployability has been in effect since February 1980.

For the reasons set forth below, the medical evidence supports a finding that the Veteran is so helpless as to need regular aid and attendance due to his service-connected disabilities.

Specifically, in September 2010, the Veteran submitted an application for SMC based upon the need for regular aid and attendance, which was completed by Dr. F.L.  On the form, Dr. F.L. noted that the Veteran is diagnosed with diabetes mellitus, Alzheimer's disease, chronic obstructive pulmonary disease (COPD), congestive heart failure (CHF), arthritis, and back pain; and requires oxygen for hypoxia.  Dr. F.L. reported that the Veteran is unable to physically and mentally protect himself in his daily environment.  The Veteran is also unable to leave his home for short distances while unattended and is permanently confined to his home or its immediate area.  He is unable to dress and undress himself, attend to the wants of nature, or keep himself clean without assistance.  Specifically, Dr. F.L. reported that all of the Veteran's meals are prepared for him and he requires assistance managing medications, bathing, dressing, and leaving the home.  He noted that the Veteran "is primarily wheelchair confined, but uses a cane in home for short distances."  Dr. F.L. concluded, "the Veteran is dependent on his daughter and son-in-law for all activities of daily living.  He is oxygen dependent, uses a wheelchair/cane for ambulating.  High risk for falling due to diabetic neuropathy in the lower extremities and arthritis in his hands."  The findings set forth in this application are corroborated by VA treatment records dated September 2010.

In a December 2010 statement, the Veteran reported that he is on Fentanyl patches and numerous pain and nerve medications that do not let allow function or perform activities without someone accompanying him.  Notably, a November 2010 VA treatment record confirmed that the Veteran is prescribed Fentanyl patches (75 mg./72 hours) for chronic pain in his back, knees, and feet.

In a January 2011 letter, Dr. F.L. reported that the Veteran has undergone three surgeries to address his chronic low back pain and, as a result, cannot walk without a wheelchair.  Dr. F.L. clarified that the Veteran is able to ambulate short distances within the home using a rolling walker; however, he is at high risk for falls and does have a history of syncope episodes.  Dr. F.L. noted the Veteran's other nonservice-connected health conditions including dementia, hypertension, diabetes, hyperlipidemia, hypothyroidism, and COPD.  Dr. F.L. reported, "[d]ue to [the Veteran's] fragile and complicated medical conditions, he requires the assistance of another person for all of his activities of daily living, meals, and frequently with the wants of nature."  He continued, "[h]is daughters have been providing care for him for greater than five years as his conditions have continued to exacerbate and he became more physically dependent."  Dr. F.L. concluded, "[i]f this Veteran did not have his daughter, who is willing to provide and assist with all his care needs, he would require long term institutional placement."

The Veteran also submitted a March 2012 examination from Dr. M.M. in support of his aid and attendance claim.  In his report of the examination, Dr. M.M. noted the Veteran's multiple medical conditions.  He indicated that the Veteran is able to feed himself, but he is unable to prepare his own meals.  The Veteran does require assistance in bathing and tending to other hygiene needs.  He requires regular medication management.  Dr. M.M. reported that, due to the restrictions caused by the Veteran's spine, he has an unsteady gait and is a high risk for falls.

The Veteran was afforded a VA examination in July 2012 at which time the examiner noted that the Veteran is not permanently bedridden or currently hospitalized.  He reported that the Veteran is able to travel beyond his domicile.  He stated that the Veteran's orthopedic impairments require the use of a wheelchair outside the home and a rolling walker inside the home with a cane used for short distances.  The examiner noted that the Veteran's imbalance constantly affects his ability to ambulate.  He reported that the Veteran's disabilities including chronic low back pain, bilateral shoulder surgeries, Alzheimer's disease, and cervical fusion affect his ability to protect himself from his daily environment.  The examiner noted that the Veteran cannot dress or undress himself.  He is also unable to bathe or groom himself without assistance.  The examiner stated that the Veteran's service-connected lumbar spine disability causes pain, impaired range of motion, and causes him to be unsteady on his feet.  The examiner opined, "[t]his patient is independent at feeding, toileting, bathing except for his back, dressing and undressing except where it involves over the shoulder!  Head movements due to bilateral shoulder and cervical spine pains, status-post surgeries for the same.  His grooming, he states, is impacted by tremors, uncertainty of movements of his upper extremities."  The examiner continued, "[h]e is dependent on his daughter for all instrumental activities of daily living.  A home health nurse visits him twice a week.  He lives with his daughter who takes care of all the cooking, cleaning, laundry, [and] other inside and outside chores."  The examiner concluded, "[b]ecause of his limited mobility from low back pain, Alzheimer's disease, bilateral shoulder and cervical spine surgeries, he would not be able to protect himself from the hazards of daily environment."  The examiner further opined, "[h]is service-connected low back pain plays a major role in this need for aid and attendance as do other nonservice-connected conditions of cervical spine, bilateral shoulder pains, Alzheimer's disease, COPD, and CHF."

In the December 2012 VA Form 9, it was reported that the Veteran's daughter was forced to quit her job in order to care for the Veteran who is "90 percent bedridden because of his back pain."  It was further noted that the Veteran "can't operate [his] wheelchair himself due to excruciating low back pain."

Pursuant to the August 2014 Board remand, the Veteran was afforded another VA examination in December 2014.  The examiner determined that the Veteran was not permanently bedridden and is able to travel beyond his current domicile; however, he does require an accompanying attendant (family member).  The Veteran does require the use of a wheelchair, which he needs help to fold and unfold.  The examiner determined that the Veteran's ability to protect himself from his daily environment is impaired by falls due to his back and weakness in his lower extremities after back surgeries.  The examiner noted that the Veteran requires assistance feeding himself and toileting.  The Veteran is only able to leave home for medical care.  The examiner noted that the thoracolumbar spine was in spasm at the examination and exhibited minimal range of motion.  The Veteran has difficulty transferring from his wheelchair due to his back.  The examiner concluded that the Veteran's "service-connected back condition is the primary reason for his need for assistance in day to day living."
The Board recognizes that the Veteran has significant nonservice-connected health problems, which seriously impact his ability to care for himself.  However, the medical evidence of record reflects that his service-connected lumbosacral spine disability has as likely as not rendered him unable to protect himself from the hazards or dangers incident to his daily environment, and he therefore requires the regular aid and attendance of another person.  As indicated above, VA examination reports dated in July 2012 and December 2014, as well as other medical evidence outlined above, strongly suggest that the Veteran's service-connected lumbosacral spine disability results in the Veteran's need for aid and attendance of another person in order to safely negotiate the hazards of daily living.  Crucially, in considering the cumulative evidence of record, the Board finds that the medical evidence for and against the claim is in relative equipoise.  Resolving reasonable doubt in favor of the Veteran, the claim of entitlement to SMC based on the need for aid and attendance of another person is granted.

As the Board is awarding SMC based on the need for aid and attendance, the claim for SMC at the housebound rate is moot as SMC at the aid and attendance rate set forth at 38 U.S.C.A. § 1114(l) is the greater benefit.


ORDER

Entitlement to SMC based on the need for regular aid and attendance of another person is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


